Exhibit FOR IMMEDIATE RELEASE CONTACT: James River Coal Company Elizabeth M. Cook Director of Investor Relations (804) 780-3000 JAMES RIVER COAL COMPANY REPORTS FIRST QUARTER 2 § Earnings per Share of $0.84 § Adjusted EBITDA of $48.1 Million § Cash Margin in Central Appalachia (CAPP) of $29.38 Per Ton § Development of New Met Mines Continue to Be on Schedule; All Expected Shipments are Currently Unpriced § Named to Forbes 2010 List of “The 100 Most Trustworthy Companies.” § Conference Call Slides Posted to Company
